Exhibit 10.5

 

--------------------------------------------------------------------------------

 

(Multicurrency—Cross Border)

ISDA®

International Swap Dealers Association, Inc.

MASTER AGREEMENT

dated as of

 

WESTPAC BANKING

CORPORATION

(ABN 33 007 457 141) (“Party A”)

     

J.P. MORGAN TRUST AUSTRALIA

LIMITED

(ABN 49 050 294 052)

in its capacity as trustee of the Series

2007-1G WST Trust (in that capacity,

“Party B”)

and

WESTPAC SECURITISATION

MANAGEMENT PTY LIMITED

(ABN 73 081 709 211) (“Trust

Manager”)

     

 

     

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows:—

 

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c) Netting. If on any date amounts would otherwise be payable:—

(i) in the same currency; and

(ii) in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d) Deduction or Withholding for Tax.

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1) promptly notify the other party (“Y”) of such requirement;

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:—

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

(ii) Liability. If:—

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

(a) Basic Representations.

(i) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material aspect.

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii) any other documents specified in the Schedule or any Confirmation; and

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b) Maintain Authorizations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organized, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

 

5. Events of Default and Termination Events

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:—

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii) Credit Support Default.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:—

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

or liquidation, and, in the case of any such proceeding or petition instituted
or presented against it, such proceeding or petition (A) results in a judgment
of insolvency or bankruptcy or the entry of an order for relief or the making of
an order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within 30 days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (7) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:—

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of X, such Credit Support
Provider or such Specified Entity, as the case may be, immediately prior to such
action (and, in such event, X or its successor or transferee, as appropriate,
will be the Affected Party); or

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 

6. Early Termination

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b) Right to Terminate Following Termination Event.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv) Right to Terminate. If:—

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c) Effect of Designation.

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(d) Calculations.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2) Two Affected Parties. If there are two Affected Parties:—

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

7. Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8. Contractual Currency

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

9. Miscellaneous

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e) Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10. Offices; Multibranch Parties

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organization of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 13



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

11. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

(ii) if sent by telex, on the date the recipient’s answerback is received;

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v) if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 14



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14. Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

 

aejs A0108104220v5 205789996    1.06.2007    Page 15



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 16



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obligated to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 17



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:—

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 18



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 19



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

PARTY A

 

SIGNED on behalf of    )          WESTPAC BANKING CORPORATION    )      

/s/ G.P.D. Rennie

 

   by its attorney under power of attorney    )       Signature    in the
presence of:    )                  

G.P.D. Rennie

 

            Print name   

/s/ James Clifford

 

         Witness            

James Clifford

 

         Print name             PARTY B             SIGNED on behalf of    )   
      J.P. MORGAN TRUST AUSTRALIA LIMITED    )      

/s/ Jennifer Scott-Gray

 

   by its attorney under power of attorney    )       Signature    in the
presence of:    )                  

Jennifer Scott-Gray

 

            Print name   

/s/ James Clifford

 

         Witness            

James Clifford

 

         Print name             TRUST MANAGER             SIGNED on behalf of   
)         

WESTPAC SECURITISATION MANAGEMENT

PTY LIMITED

   )      

/s/ John Lowrey

 

   by its attorney under power of attorney    )       Signature    in the
presence of:    )                  

John Lowrey

 

            Print name   

/s/ James Clifford

 

         Witness            

James Clifford

 

         Print name            

 

--------------------------------------------------------------------------------

aejs A0108104220v5 205789996    1.06.2007    Page 20



--------------------------------------------------------------------------------

Schedule to the Basis Swaps

 

--------------------------------------------------------------------------------

 

SCHEDULE

to the

ISDA Master Agreement

dated as of 29 May 2007

between WESTPAC BANKING CORPORATION (“Party A”)

and

J.P. Morgan Trust Australia Limited (ABN 49 050 294 052) as trustee of the
Series 2007-1G WST Trust (“Party B”)

and

Westpac Securitisation Management Pty Limited (ABN 73 081 709 211) (“Trust
Manager”)

Part 1

Termination Provisions

In this Agreement:-

 

(a) “Specified Entity” is not applicable in relation to Party A and Party B.

 

(b) The “Breach of Agreement”, “Credit Support Default” and “Misrepresentation”
provisions of Section 5(a)(ii), (iii) and (iv) will not apply to Party A and
Party B.

 

(c) The “Default under Specified Transaction” and “Cross Default” provisions of
Section 5(a)(v) and (vi) will not apply to Party A and Party B.

 

(d) “Termination Currency” means Australian Dollars.

 

(e) The “Bankruptcy” provisions of Section 5(a)(vii) are replaced by “An
Insolvency Event has occurred in respect of the party”. The occurrence of an
Insolvency Event in respect of Party B in its personal capacity will not
constitute an Event of Default provided that within thirty Business Days of that
occurrence, Party A and Party B are able to procure the novation of this
Agreement and all Transactions to a third party in respect of which the
Designated Rating Agencies confirm that the novation will not cause a reduction
or withdrawal of the rating of the Notes.

 

(f) Section 5(a)(i) is amended to replace “third” with “tenth”.

 

(g) The “Merger Without Assumption” provisions of Section 5(a)(viii) will not
apply to Party A and Party B. The provisions of Sections 5(b)(ii) (“Tax Event”)
and 5(b)(iii) (“Tax Event Upon Merger”) will not apply to Party A and Party B.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and Party B.

 

(h) An “Additional Termination Event”, set out in Section 15, will apply.

 

(i) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A and Party B. Any event which, upon its occurrence, constitutes an
Event of Default, is deemed not to be an essential term of the Transaction so
that the occurrence of any Event of Default shall not be implied to constitute a
repudiation of the Agreement. This does not in any way restrict or limit the
right of a Non-Defaulting Party under Section 6(a) to terminate following an
Event of Default.

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(j) In the “Transfer to Avoid Termination Event” provision of Section 6(b)(ii),
after the words “another of its Offices or Affiliates” on the seventh line add
“(in respect of which the Designated Rating Agencies confirm that the transfer
will not cause a reduction or withdrawal of the rating of the Notes)”.

 

(k) Payments on Early Termination For the purpose of Section 6(e) of this
Agreement:-

 

  (i) Subject to paragraph a) below, Loss will apply

 

  (ii) The Second Method will apply

 

  a) In respect of any Transaction that is described in its Confirmation as a
“Variable Rate Basis Swap”, the Loss of each party entitled to make a
determination of its Loss under Section 6(e) will be deemed to be zero.

 

(l) In the “Transfer” provision of Section 7, add at the end of paragraph
(a) after the closing parenthesis following the word “Agreement”:

“provided, in respect of Party A, that such other entity is an entity in respect
of which the Designated Rating Agencies confirm that the transfer will not cause
a reduction or withdrawal of the rating of the Notes”;

and add a new paragraph (c):

 

  “(c) Party B may transfer to a Successor Trustee (as defined below) or to
avoid an Illegality as specified in Section 5(b)(i)”.

 

(m) Add a new paragraph to Section 7, immediately below paragraph (c):

In the event that a trustee is appointed as a successor to Party B under the
Trust Deed (“Successor Trustee”), Party A undertakes that it shall (unless, at
the time the Successor Trustee is so appointed, Party A is entitled to terminate
the Transaction under Section 6, in which case it may) novate to the Successor
Trustee the Transaction on the same terms or on other terms to be agreed between
Party A, Party B and the Successor Trustee, and give written notice to the
Designated Rating Agencies of such novation.

 

(n) Add a new Section 2(f) Trustee Provisions:

Party B enters into this Agreement in its capacity as Trustee of the Trust.
Clause 33.16 of the Trust Deed applies to this Agreement as if set out in full.
Clause 16 of the Security Trust Deed shall apply to govern Party A’s priority to
moneys received from the sale of Assets or other enforcement of the Charge under
the Security Trust Deed (each as defined in the Security Trust Deed).

 

(o) In the “Amendments” provision of Section 9(b) add at the end “,and notified
in writing to the Designated Rating Agencies “.

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Part 2

Tax Representations

 

(a) Deduction or Withholding for Tax. Section 2(d) is replaced with the
following:

All payments under this Agreement will be made subject to deduction or
withholding for or on account of any Tax. If a party is so required to deduct or
withhold, then that party (“X”) will:

 

  (i) promptly notify the other party (“Y”) of such requirement;

 

  (ii) pay to the relevant authorities the full amount required to be deducted
or withheld promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such amount has been assessed
against Y;

 

  (iii) promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities;

 

  (iv) pay to Y the amount Y would have received had no deduction or withholding
been required less the amount of the deduction or withholding paid by X under
Section 2(d)(ii).

 

(b) Payer Tax Representation. For the purpose of Section 3(e), Party A and Party
B make the following representation:-

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on:-

 

  (i) the accuracy of any representations made by the other party pursuant to
Section 3(f);

 

  (ii) the satisfaction of the agreement of the other party contained in
Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii); and

 

  (iii) the satisfaction of the agreement of the other party contained in
Section 4(d),

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(c) Payee Tax Representation. For the purpose of Section 3(f), Party A and Party
B each makes the representation specified below:-

“It is an Australian resident and does not derive the payments under this
Agreement in part or whole in carrying on business in a country outside
Australia at or through a permanent establishment of itself in that country”.

Part 3

Documents to be delivered

 

(a)

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver to the other as soon as reasonably practicable following a request by
the other party, any document or certificate reasonably required by a party in
connection with its obligations to make a payment under this Agreement which
would enable that party to make the payment

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

free from any deduction or withholding for or on account of Tax or as would
reduce the rate at which the deduction or withholding for or on account of Tax
is applied to that payment.

 

(b) Other documents to be delivered are:

 

Party required to deliver
document

  

Form/Document/Certificate

  

Date by which document to
be delivered

Party A and Party B    A legal opinion as to the validity and enforceability of
that party’s obligations under this Agreement in form and substance reasonably
acceptable to the other party.    The date of this Agreement. Party A and Party
B    A list of the authorised signatories for a party and evidence satisfactory
in form and substance to the other party of the authority of the authorised
signatories of the party to execute this Agreement and any Confirmation on
behalf of the party.    On the execution of this Agreement, and if requested by
the other party, on the execution of any Confirmation but only if the evidence
of the authority, incumbency and specimen signature of any person executing the
Confirmation has changed from that previously delivered.

Part 4

Miscellaneous

 

(a) Address for Notices. For the purpose of Section 12(a):-

Address for notices or communications to Party A to each of the following for
all purposes:-

 

  Address    :    Global Markets Operations         Level 3, 255 Elizabeth
Street         Sydney NSW 2000   Attention    :    Manager, Interest Rates and
Treasury Operations   Fax No    :    02 9284 8686   Address for notices or
communications to Party B:-   Address:       J.P. Morgan Trust Australia Limited
        Level 4, 35 Clarence Street         Sydney NSW 2000   Attention:      
612 9259 9128   Facsimile No:       612 9259 9487

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

  For all purposes   And a copy to the Trust Manager to the address below.  
Trust Manager:   Address:       Level 20, 275 Kent Street         Sydney NSW
2000   Attention:       Senior Manager Securitisation, Specialist Services   Fax
No:       02 8254 6945

 

(b) Process Agent. Party A and Party B do not appoint any Process Agents.

 

(c) Offices. The provisions of Section 10(a) will not apply to this Agreement.

 

(d) Multibranch Party. Party A is not a Multibranch Party and Party B is not a
Multibranch Party.

 

(e) Calculation Agent. The Calculation Agent is Party A.

 

(f) Credit Support Document. - Details of any Credit Support Document:-

In relation to Party A: Nil

In relation to Party B: Security Trust Deed

 

(g) Credit Support Provider. - Nil.

 

(h) Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of New South Wales, and Section 13(b)(i) is deleted
and replaced with the following: “submits to the non-exclusive jurisdiction of
the courts of New South Wales and courts of appeal from them.”

 

(i) Netting of Payments. Section 2(c)(ii) of this Agreement will apply to all
Transactions but, for the avoidance of doubt, Section 2(c)(ii) does not permit
netting between a Transaction described in its Confirmation as a “Fixed Rate
Basis Swap” and a Transaction described in its Confirmation as a “Variable Rate
Basis Swap”.

 

(j) “Affiliate” will have the meaning specified in Section 14. For the purpose
of Section 3(c), neither party is deemed to have any Affiliates.

Part 5

Other Provisions

 

(a) The following definitions are incorporated into this Master Agreement and
any Confirmation:

 

  •  

the 2000 ISDA Definitions (as published by the International Swaps and
Derivatives Association, Inc.) (as amended and supplemented from time to time)
(known as the “ISDA Definitions”).

 

(b) In the event of any inconsistency between any two or more of the following
documents, they shall take precedence over each other in the following
descending order:

 

  (i) any Confirmation;

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

  (ii) the Schedule to the Master Agreement;

 

  (iii) the other provisions of the Master Agreement;

 

  (iv) the ISDA Definitions.

 

(c) The parties acknowledge that telephone conversations between them may be
recorded and each party consents to such recordings being used as evidence in
court proceedings.

 

(d) In Section 2(a)(i) add the following sentence:

“Each payment will be by way of exchange for the corresponding payment or
payments payable by the other party”.

 

(e) A new Section 2(a)(iv) is inserted as follows:

 

  “(iv) The condition precedent in Section 2(a)(iii)(1) does not apply to a
payment due to be made to a party if it has satisfied all its payment and
delivery obligations under Section 2(a)(i) and has no future payment or delivery
obligations, whether absolute or contingent under Section 2(a)(i).”

 

(f) The parties agree that, for the purpose of Section 2(b) of the Agreement,
“Change of Account”, any new account so designated shall be in the same tax
jurisdiction as the original account.

 

(g) Additional Representations: In Section 3 add the following immediately after
paragraph (f):

 

  “(g) Non Assignment. It has not assigned (whether absolutely, in equity or
otherwise) or declared any trust over any of its rights under any Transaction
(other than, in respect of Party B, the trusts created pursuant to the Trust
Deed) and has not given any charge over the assets of the Trust (other than as
provided in the Security Trust Deed), in the case of Party B.

 

  (h) Contracting as principal. Each existing Transaction has been entered into
by Party A as principal and not otherwise and each existing Transaction has been
entered into by Party B in its capacity as trustee of the Trust and not
otherwise.”

Party B also represents to Party A (which representations will be deemed to be
repeated by Party B on each date on which a Transaction is entered into) that:

 

  (i) Trust Validly Created. The Trust has been validly created and is in
existence at the date of this Agreement.

 

  (ii) Sole Trustee. Party B has been validly appointed as trustee of the Trust
and is presently the sole trustee of the Trust.

 

  (iii) No Proceedings to remove. No notice has been given to Party B and to
Party B’s knowledge no resolution has been passed, or direction or notice has
been given, removing Party B as trustee of the Trust.

 

  (iv) Power. Party B has power under the Trust Deed to enter into and perform
its obligations under this Agreement and the Security Trust Deed in its capacity
as trustee of the Trust.

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

  (v) Good Title. Party B is the owner of the assets of the Trust and has power
under the Trust Deed to mortgage or charge them in the manner provided in the
Security Trust Deed, and, subject only to the Trust Deed, the Security Trust
Deed and any Security Interest (as defined in the Security Trust Deed) permitted
under the Security Trust Deed, those assets are free from all other Security
Interests.

 

(h) Additional Covenant: In Section 4 add a new paragraph as follows:

 

  “(f) Contracting as Principal. Party A will enter into all Transactions as
principal and not otherwise and Party B will enter into all Transactions in its
capacity as trustee of the Trust and not otherwise.”

 

(i) Section 12 is amended as follows:-

 

  (i) In Section 12(a), insert “and settlement instructions” after “Section 5 or
6” in line 2.

 

  (ii) Section 12(a)(iii) is replaced with:

 

  “(iii) if sent by facsimile transmission, on the date a transmission report is
produced by the machine from which the facsimile was sent which indicates that
the facsimile was sent in its entirety to the facsimile number of the recipient
notified for the purpose of this Section, unless the recipient notifies the
sender within one Local Business Day of the facsimile being sent that the
facsimile was not received in its entirety and in legible form.”

 

(j) In Section 14, add the following new definitions:

“Trust Deed” means the Master Trust Deed dated 14 February 1997 and the Series
2007-1G WST Trust Series Notice (the Series Notice) dated on or about the date
of this Agreement between amongst others Party B, Party A and the Trust Manager,
and each of the following expressions shall have the meanings given to them in
the Trust Deed:

“Designated Rating Agency”

“Insolvency Event”

“Invested Amount”

“Note”

“Security Trust Deed”

“Swap Provider”

“Threshold Rate”

“Trust”

“Trust Manager”

 

(k) A new Section 15 is added as follows:

15A. Downgrade of Fixed Rate Swap Provider

 

  (a) For the purpose of this Section 15A the following additional definitions
apply in relation to a Downgrade of the Swap Provider under the Transaction
which is described in its Confirmation as a “Fixed Rate Basis Swap”:

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Acceptable Arrangement means an arrangement which each relevant Designated
Rating Agency has confirmed in writing will result in the avoidance or reversal
of any Note Downgrade.

Approved Bank means a Bank which has a short-term rating of at least A-1+ (S&P),
and ratings of at least P-1 (short-term) and A2 (long-term) (Moody’s).

Downgrade means Party A’s rating by a Designated Rating Agency has been
withdrawn or reduced resulting in Party A having:

 

  (i) a short term credit rating of less than A-1 by S&P; or

 

  (ii) a credit rating by Moody’s of less than P-1(short-term) or A2
(long-term).

Note Downgrade means any actual or proposed withdrawal or downgrade of the
ratings assigned to any Class of Notes by a Designated Rating Agency which
results or would result in any rating assigned to that Class of Notes being less
than that stipulated in Section 4.2(f) of the Series Notice.

Major Downgrade means a Downgrade resulting in Party A having:

 

  (iii) a short term credit rating by S&P of less than A-1; or

 

  (ii) a credit rating by Moody’s of less than P-1 (short-term).

Minor Downgrade means any Downgrade which is not a Major Downgrade.

Replacement Provider means a party that has agreed to replace Party A as the
Swap Provider under the Transaction described in its Confirmation as a “Fixed
Rate Basis Swap”, and has a rating greater than or equal to:

 

  (i) A-1 by S&P; and

 

  (ii) who is suitably rated such that its appointment as the Swap Provider
under the Transaction described in its Confirmation as a “Fixed Rate Basis Swap”
does not result in a Note Downgrade by Moody’s.

Swap Collateral Account means an account established by Party B with an Approved
Bank.

 

(b) If, at any time, Party A is Downgraded and the Downgrade constitutes a Minor
Downgrade, Party A shall, within 30 days (or such greater period as agreed by
the relevant Designated Rating Agency), comply with Section 15A(d).

 

(c) If at any time Party A is Downgraded and the Downgrade constitutes a Major
Downgrade, Party A shall, in the case of a Major Downgrade by S&P, within 10
Business Days, or in the case of a Major Downgrade by Moody’s, within 5 Business
Days (or such greater period as agreed by the relevant Designated Rating Agency)
comply with Section 15A(d).

 

(d) Where Party A is required to comply with this Section 15A(d) it shall, at
its cost and at its election, do one of the following:

 

  (i) (Cash collateralise) deposit into a Swap Collateral Account and maintain
in the Swap Collateral Account (whilst the relevant Downgrade subsists)
sufficient funds to ensure that the amount standing to the credit of the Swap
Collateral Account is equal to the greater of the following (the Cash Collateral
Amount):

 

  (A) zero;

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

  (B) CCR; and

 

  (C) an amount acceptable to Moody’s sufficient to ensure that the ratings
given to the Notes by Moody’s are not adversely affected and that any Note
Downgrade is avoided or reversed (as the case may be).

 

  (ii) (Novate) enter into an agreement novating this Agreement to a Replacement
Provider proposed by any of Party A or Party B which each Designated Rating
Agency has confirmed will not result in a Note Downgrade; or

 

  (iii) (Other arrangements) enter into or procure entry into any Acceptable
Arrangement.

For the purpose of this paragraph (d), the formula for calculating CCR is as
follows.

CCR = CR

where

CR means MTM + VB

MTM means the mark-to-market value of the Transactions outstanding under the
Agreement. Party A will have to mark the Transactions to market and post
collateral on a weekly basis (based on the higher of the weekly internal
mark-to-market value (if applicable) or the external mark-to-market value), with
a cure period of 3 days. The weekly mark-to-market values may be based on
internal mark-to-market values obtained by Party A, however, should Party A
obtain internal mark-to-market values on a weekly basis it must obtain external
mark-to-market values on a monthly basis. The monthly external mark-to–market
value (or weekly value where no internal marks are to be obtained on a weekly
basis) will be the higher of the payments which two counterparties that will be
eligible and willing to assume Party A’s role in the Transactions in place of
Party A, would be willing to make to Party A or receive from Party A to so
assume Party A’s role. The mark-to-market value may be a positive or negative
amount. A payment has a negative value if the payment would be from the
counterparty to Party A and has a positive value if the payment would be from
Party A to the counterparty (for the purposes of determining a higher payment,
any payment of positive value is higher than any payment of a negative value).
Party A must not obtain more than four external mark-to-market values from the
same party in any 12 month period.

VB means the value calculated by multiplying the Invested Amount at the time of
the calculation by the relevant percentage calculated from the following table
(for the purposes of interpreting the table, “Counterparty rating” is the short
term credit rating assigned to Party A by S&P and “Maturities” is the period
from and including the date of calculation to but excluding the scheduled
maturity of the last expiring Transaction outstanding under this Agreement):

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Volatility Buffer (%)

 

Counterparty rating

   Maturities up
to 5 years (%)    Maturities up
to 10 years (%)    Maturities up
to 31 years (%)

A-2

   6.50    8.25    11.75

A-3

   10.00    14.50    31.75

BB+ or lower

   13.00    25.75    68.50

In addition to complying with its obligations under this Section 15A, if there
is a Downgrade to Party A’s long term debt rating below BBB- by S&P, Party A
must immediately post collateral in accordance with Section 15A(d)(i) and be
immediately substituted for a Replacement Provider.

 

(e) Where Party A procures a Replacement Provider in accordance with
Section 15A(d)(ii), each party to this Agreement shall do all things necessary
to novate the relevant obligations to the Replacement Provider.

 

(f) If, at any time, Party A’s obligations under this Agreement are novated in
accordance with Section 15A(d)(ii) or any Acceptable Arrangement is entered into
in accordance with Section 15A(d)(iii), Party A shall be immediately entitled to
any cash collateral amount which it has deposited in the Swap Collateral
Account, less any amounts used or to be used by Party B under paragraphs (h)(i)
or (h)(v).

 

(g) All interest on the Swap Collateral Account will accrue and be payable
monthly to the party which provides the relevant Cash Collateral Amount.

 

(h) Party B may make withdrawals from the Swap Collateral Account only for the
purpose of:

 

  (i) novating obligations under this Agreement in accordance with
Section 15A(d)(ii) or entering into any other Acceptable Arrangement in
accordance with 15A(d)(iii);

 

  (ii) refunding to Party A the amount of any reduction in the Swap Collateral
Amount, from time to time and providing the Designated Rating Agencies have
confirmed, in writing, that such refund will not result in a Note Downgrade;

 

  (iii) withdrawing any amount which has been incorrectly deposited into the
Swap Collateral Account;

 

  (iv) paying any applicable bank account taxes or equivalent payable in respect
of the Swap Collateral Account; or

 

  (v) funding the amount of any payment due to be made by Party A under this
Agreement following the failure by Party A to make that payment.

 

(i) Party A’s obligations under this Section 15A shall terminate upon the
termination of this Agreement provided Party A has complied with its obligations
(if any) under Section 15A(d).

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Where Party A fails to comply with Section 15A(d), this shall constitute an
Additional Termination Event and Party A shall be the Affected Party for this
purpose.

15B. Downgrade of Variable Rate Swap Provider

 

  (a) For the purpose of this Section 15B the following additional definitions
apply in relation to a Downgrade of the Swap Provider under the Transaction
described in its Confirmation as a “Variable Rate Basis Swap”:

Approved Bank means a Bank which has a short-term rating of at least A-1+ (S&P),
and ratings of at least P-1 (short-term) and A2 (long-term) (Moody’s).

Downgrade means Party A’s rating by a Designated Rating Agency has been
withdrawn or reduced resulting in Party A having a short term credit rating of
less than A-1 by S&P or ratings of less than P-1 (short-term) and A2 (long-term)
by Moody’s.

Note Downgrade means any actual or proposed withdrawal or downgrade of the
ratings assigned to any Class of Notes by a Designated Rating Agency which
results or would result in any rating assigned to that Class of Notes being less
than that stipulated in Section 4.2(f) of the Series Notice.

Swap Collateral Account means an account established by Party B with an Approved
Bank.

 

  (b) If, on any Determination Date, Party A is Downgraded and the Threshold
Rate is greater than the Weighted Average Customer Rate (as defined in the
“Variable Rate Basis Swap” Confirmation), Party A shall immediately (in any
event no later than 3 Business Days) deposit into a Swap Collateral Account and
maintain in the Swap Collateral Account (whilst the relevant Downgrade subsists
and the Threshold Rate is greater than the Weighted Average Customer Rate) the
amount of the next payment that is due to be paid by Party A (the Swap
Collateral Amount).

 

  (c) All interest on the Swap Collateral Account will accrue and be payable
monthly to the party which provides the relevant Cash Collateral Amount.

 

  (d) Party B may make withdrawals from the Swap Collateral Account only for the
purpose of:

 

  (i) refunding to Party A the amount of any reduction in the Swap Collateral
Amount, from time to time;

 

  (ii) withdrawing any amount which has been incorrectly deposited into the Swap
Collateral Account;

 

  (iii) paying any applicable bank account taxes or equivalent payable in
respect of the Swap Collateral Account; or

 

  (iv) funding the amount of any payment due to be made by Party A under this
Agreement following the failure by Party A to make that payment.

 

  (e) If, a Downgrade no longer applies to Party A, Party A shall be immediately
entitled to any cash collateral amount which it has deposited in the Swap
Collateral Account, less any amounts used or to be used by Party B under
paragraphs (d)(i) or (d)(iv).

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Where Party A fails to comply with Section 15B(b), this shall constitute an
Additional Termination Event and Party A shall be the Affected Party for this
purpose.

 

(l) A new Section 16 is added as follows:

16. References and Remedies

 

  (a) Any reference to a:

 

  (i) “Swap Transaction” in the 2000 ISDA Definitions is deemed to be a
reference to a “Transaction” for the purpose of interpreting this Agreement or
any Confirmation; and

 

  (ii) “Transaction” in this Agreement or any Confirmation is deemed to be a
reference to a “Swap Transaction” for the purpose of interpreting the 2000 ISDA
Definitions.

 

  (b) Trust Deed: The Parties acknowledge and agree that for the purposes of the
Trust Deed, this Agreement is a “Hedge Agreement” and Party A is a “Swap
Provider” and “Support Facility Provider”.

 

  (c) Restricted Remedies

Party A shall not, in connection with this Agreement:

 

  (i) (judgment) obtain a judgement for the payment of money or damages by Party
B;

 

  (ii) (statutory demand) issue any demand under s459E(1) of the Corporations
Act (or any analogous provision under any other law) against Party B;

 

  (iii) (winding up) apply for the winding up or dissolution of Party B;

 

  (iv) (execution) levy or enforce any distress or other execution to, on, or
against any assets of Party B;

 

  (v) (court appointed receiver) apply for the appointment by a court of a
receiver to any of the assets of Party B;

 

  (vi) (set-off or counterclaim) exercise or seek to exercise any set-off or
counterclaim against Party B;

 

  (vii) (administrator) appoint, or agree to the appointment, of any
administrator to Party B;

or take proceedings for any of the above and Party A waives its right to make
those applications and take those proceedings.

 

(m) Party A acknowledges and agrees that to the extent it agrees with the Trust
Manager that Party A is “participating in the servicing function” in relation to
the Trust within the meaning of Item 1122 of Regulation AB, clause 19.4 of the
Series Notice will apply to this Agreement as if references to “the Servicing
Function Participant” in those clauses were references to the Party A and the
definition of “Subcontractor” in clause 3.1 of the Series Notice will be
construed accordingly.

 

--------------------------------------------------------------------------------

cljs A0108173237v13 205789996    29.5.2007    Page 12



--------------------------------------------------------------------------------

To:

 

J.P. Morgan Trust Australia Limited ABN 49 050 294 052 as trustee of the Series
2007-1G WST Trust

  

To:

 

Westpac Banking Corporation ABN 33 007 457 141

Level 4, 35 Clarence Street, Sydney NSW 2000    Level 3, 255 Elizabeth Street,
Sydney NSW 2000 Attention: Helen Pollard    Attention: Manager, Global
Derivatives Operations

To:

 

Westpac Securitisation Management Pty Limited

Level 19, 275 Kent Street, Sydney NSW 2000

 

Attention: Senior Manager, Specialist Services

  

CONFIRMATION – FIXED RATE BASIS SWAP – SERIES 2007-1G WST TRUST

The purpose of this letter is to confirm the terms and conditions of the
Transaction entered into between us on the terms specified below (the
“Transaction”). This letter constitutes a “Confirmation” as referred to in the
Master Agreement specified below. This Confirmation is entered into by J.P.
Morgan Trust Australia Limited ABN 49 050 294 052 as trustee of the Series
2007-1G WST Trust (the “Trust”).

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 29 May 2007, with a schedule headed “Schedule to the Basis
Swaps”, as amended, novated or supplemented from time to time (the “Agreement”),
between Westpac Banking Corporation (“Party A”), J.P. Morgan Trust Australia
Limited as trustee of the Trust (“Party B”) and Westpac Securitisation
Management Pty Limited.

All provisions contained in the Agreement govern this Confirmation except as
expressly modified below. All other terms used and not defined in this
Confirmation have the meaning given in the Security Trust Deed (“Security Trust
Deed”) and the Trust Series Notice (the “Series Notice”) between Party A, Party
B, Westpac Securitisation Management Pty Limited and others.

The terms of the particular Transaction to which this Confirmation relates are
specified below:

 

1. Description of the Transaction

 

1.      Fixed Rate Home Loan:

   Each Purchased Receivable from time to time that bears a fixed rate of
interest

2.      Fixed Rate Home Loan Amount:

   In relation to a Calculation Period, means the aggregate Housing Loan
Principal of all Fixed Rate Home Loans as at the first day of that Calculation
Period.

3.      Trade Date:

   24 May 2007

4.      Effective Date:

   The Closing Date

5.      Maturity Date:

   Payment Date falling in May 2038



--------------------------------------------------------------------------------

6.      Termination Date:

  

The earlier of:

 

a. the date on which the Notes have been redeemed in full in accordance with the
Series Notice; and

 

b. the date on which final distributions are made in respect of the Class A
Notes under clause 16 of the Security Trust Deed following the occurrence of an
Event of Default (as defined in the Security Trust Deed); and

 

c. the Maturity Date,

 

subject in each case to adjustment in accordance with the Modified Following
Business Day Convention.

 

2. Floating Rate Amounts for Party A

 

1.      Floating Rate Payer:

   Party A

2.      Calculation Amount:

   In relation to a Payment Date, means the Fixed Rate Home Loan Amount for the
Calculation Period ending immediately prior to that Payment Date.

3.      Calculation Period:

   The period from and including the first day of each Collection Period to but
excluding the first day of the next Collection Period. The Collection Period has
the meaning given in the Series Notice, except for the first Collection Period
which commences on and includes the Effective Date.

4.      Payment Dates:

   The 21st day of each February, May, August and November, from and including
21 August 2007 to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.

5.      Floating Rate Option:

   Bank Bill Rate

6.      Spread:

   Plus 113 per cent per annum

7.      Floating Rate Day Count Fraction:

   Actual / 365 (Fixed)

8.      Business Days:

   Sydney, New York, London and TARGET

9.      Reset Dates:

   The first day of each Calculation Period

10.    Compounding:

   Inapplicable

 

3. Floating Rate Amounts for Party B

 

1.      Floating Rate Payer:

   Party B

2.      Calculation Amount:

   In relation to a Payment Date, means the Fixed Rate Home Loan Amount for the
Calculation Period ending immediately prior to that Payment Date.



--------------------------------------------------------------------------------

3.      Floating Rate:

  

The Floating Rate for Party B for a Payment Date will be the Weighted Average
Customer Rate on the Determination Date which immediately precedes that Payment
Date, where the Weighted Average Customer Rate is defined as:

 

Sn (VOLi x CRi)

Sn (AVOL)

 

Where:

   VOLi =    the Housing Loan Principal of each Fixed Rate Home Loan on each day
(n) of the Collection Period ending immediately prior to that Determination Date
   CRi =    the interest rate applied to each Fixed Rate Home Loan on each day
(n) during the Collection Period ending immediately prior to that Determination
Date    AVOL =    the aggregate Housing Loan Principal of all Fixed Rate Home
Loans as at each day (n) during the Collection Period ending immediately prior
to that Determination Date    n =    each day in the Collection Period.

4.      Calculation Period:

   The period from and including the first day of each Collection Period to but
excluding the first day of the next Collection Period. The Collection Period has
the meaning given in the Series Notice, except for the first Collection Period
which commences on and includes the Effective Date.

5.      Payment Dates:

   The 21st day of each February, May, August and November, from and including
21 August 2007 to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.

6.      Fixed Rate Day Count Fraction:

   Actual / 365 (Fixed)

7.      Compounding:

   Inapplicable

 

4. Account details

 

1.      Payments to Party A

 

   The account notified in writing by Party A to Party B from time to time.

         Account for payments in A$:

  

2.      Payments to Party B

   The account notified in writing by Party B to Party A from time to time.

         Account for payments in A$:

  

 

5. Offices



--------------------------------------------------------------------------------

The Office of Party A for this Transaction is Sydney.

The Office of Party B for this Transaction is Sydney.

 

6. Other: Trustee Provisions

Party B’s obligation to make payments under this Transaction will be limited to
the extent it has funds available to make such payment as determined in
accordance with the Series Notice. To the extent that, as a result of having
insufficient funds available, Party B makes only a partial payment of any amount
due to Party A, then Party A will reduce its corresponding payment obligation to
Party B by the same percentage reduction, but otherwise will not be discharged
from its obligations under this Transaction.

To the extent that Party B is obliged to deduct or withhold any Tax from an
amount payable by it under this Transaction, Party A will reduce its
corresponding payment to Party B by the amount deducted or withheld by Party B,
but otherwise will not be discharged from its obligations under this
Transaction.

Please confirm your acceptance of this Transaction by signing and returning this
Confirmation to us.

 

Confirmed as at the date first written above:     Confirmed as at the date first
written above: SIGNED for and on behalf of J.P. MORGAN TRUST AUSTRALIA LIMITED
as trustee of the Series 2007-1G WST Trust     SIGNED for and on behalf of
WESTPAC BANKING CORPORATION By:   /s/ Jennifer Scott-Gray     By:   /s/ G.P.D.
Rennie            /s/ Michail John Page Name:   Jennifer Scott-Gray     Name:  
G.P.D. Rennie                  Michail John Page

Title:

  Attorney     Title:   Tier 1 Attorney                Tier 1 Attorney Confirmed
as at the date first written above:     SIGNED for and on behalf of Westpac
Securitisation Management Pty Limited     By:   /s/ John Lowrey      

Name:

  John Lowrey      

Title:

  Attorney      